internal_revenue_service number release date index number ------------------------ --------------------------------- ------------------- -------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- telephone number ---------------------- refer reply to cc psi b01 plr-106433-17 date july x --------------------------------------------------------- --------------------------------------------------- ------------------------ ----------------------------------- ---------------- --------------------------- ------------------------------------------------- ---------------- -------------------------- ---------------------- -------------------- -------------------------- y a b_trust state date date date date dear ------------- this letter responds to a letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code code plr-106433-17 facts according to the information submitted x was incorporated under laws of state on date and made an election to be treated as an s_corporation effective date the information submitted states that the form_2553 that x filed was not signed by a the income_beneficiary of trust which was a qualified_subchapter_s_trust qsst within the meaning of sec_1361 therefore x's s_corporation_election was ineffective on date a died upon the death of a the x stock was distributed to individuals who were eligible shareholders of x b was the executor of a’s estate and has been appointed as a special administrator with regard to a’s estate to resolve x’s ineffective s_corporation_election on date incident to what was intended to qualify as a reorganization under sec_368 x’s shareholders contributed all of their stock in x to y in exchange for shares in y effective immediately afterwards y made an election to treat x as a qualified_subchapter_s_subsidiary qsub x represents that there was no tax_avoidance or retroactive tax planning involved in the failure of trust to properly execute x's form_2553 x further represents that x and all its shareholders have filed consistently with x having a valid s_corporation as of date x and its shareholders have agreed to make any adjustment that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter of the code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder plr-106433-17 sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst may elect to have sec_1361 apply sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an s_corporation_election shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1_1362-6 provides that in the case of a_trust described in sec_1361 including a_trust treated under sec_1361 as a_trust described in sec_1361 and excepting an electing small_business trusts described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation i was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or ii was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qsub as the case may be or to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agree to make the adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as the case may be as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation or a qsub as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's s_corporation_election was ineffective on date we further conclude that the plr-106433-17 ineffectiveness of x's s_corporation_election constituted an inadvertent invalid election within the meaning of f consequently under f we rule that x will be treated as an s_corporation from date through date when x became a qsub provided that x's s election was otherwise valid and not otherwise terminated under d this relief is contingent upon b the executor of a’s estate signing a written_statement as described in b consenting to x's s_corporation_election effective date the written_statement must be filed with the appropriate service_center within days from the date of this letter indicating that the statement is to be associated with x's originally filed form_2553 except as specifically ruled above we express or imply no opinion as to the federal_income_tax consequences of the facts described above under any other provision of the code including whether x was otherwise a valid s_corporation in addition we express or imply no opinion on whether the transactions on date qualified as an f reorganization within the meaning of sec_368 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to x's authorized representatives sincerely faith p colson faith p colson senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
